Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 24, 2015

                                      No. 04-15-00325-CV

                 IN THE INTEREST OF T.C.D., A.P.D. and P.S.D., Children

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2007-CI-06301
                         Honorable Karen H. Pozza, Judge Presiding

                                            ORDER

       In accordance with the court’s opinion of this date, the appellant’s motion for extension of
time to file a late notice of appeal and the notice of appeal are DISMISSED FOR LACK OF
JURISDICTION.

       It is so ORDERED on June 24, 2015.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2015.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk